 

Case 3:19-cv-00160 Document1 Filed on 05/06/19 in TXSD Page 1 of 13

United States
Southern oh i sa

 

UNITED STATES DISTRICT COURT MAY 0.6 2019
FOR THE SOUTHERN DISTRICT OF TEXAS
GALVESTON DIVISION David J, Bradley, Clerk of Court
FEDERAL TRADE COMMISSION, CIVIL NO.
Plaintiff, COMPLAINT FOR PERMANENT
INJUNCTION AND OTHER
v. EQUITABLE RELIEF

IBACKPACK OF TEXAS, LLC, a Texas
limited liability company, and

DOUGLAS MONAHAN, individually and as an
officer of iBackPack of Texas, LLC,

 

Defendants.

Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

1. The FTC brings this action under Section 13(b) of the Federal Trade Commission
Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain permanent injunctive relief, rescission or
reformation of contracts, restitution, the refund of monies paid, disgorgement of ill-gotten
monies, and other equitable relief for Defendants’ acts or practices in violation of Section 5(a) of
the FTC Act, 15 U.S.C. § 45(a), in connection with Defendants’ deceptive practices in the course
of multiple crowdfunding campaigns.

JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),
and 1345, and 15 U.S.C. §§ 45(a) and 53(b).

3. Venue is proper in this District under 28 U.S.C. §§ 1391(6)(1), (b)(2) and (c)(1),

and 15 U.S.C. § 53(b).

COMPLAINT
 

Case 3:19-cv-00160 Document 1 Filed on 05/06/19 in TXSD Page 2 of 13

PLAINTIFF

4, The FTC is an independent agency of the United States Government created by
statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),
which prohibits unfair or deceptive acts or practices in or affecting commerce.

5. The FTC is authorized to initiate federal district court proceedings, by its own
attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as may be
appropriate in each case, including rescission or reformation of contracts, restitution, the refund
of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b) and 56(a)(2)(A).

DEFENDANTS

6. Defendant iBackPack of Texas, LLC, is a limited liability company organized in
Texas. iBackPack of Texas, LLC, has its registered office address at 100 Congress Ave., Ste.
2000, Austin, TX 78701. iBackPack of Texas, LLC, transacts or has transacted business in this
district and throughout the United States.

7. Defendant Douglas Monahan is or has been an officer and authorized bank
signatory of iBackPack of Texas, LLC. At all times material to this Complaint, acting alone or
in concert with others, he has formulated, directed, controlled, had the authority to control, or
participated in the acts and practices of Defendant iBackPack of Texas, LLC, including the acts
and practices set forth in this Complaint. Monahan has resided in this district during the time
period of the practices at issue in this Complaint and, in connection with the matters alleged

herein, transacts or has transacted business in this district and throughout the United States.

COMPLAINT
2
 

Case 3:19-cv-00160 Document 1 Filed on 05/06/19 in TXSD Page 3 of 13

COMMERCE

8. At all times material to this Complaint, Defendants have maintained a substantial
course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC
Act, 15 U.S.C. § 44.

DEFENDANTS’ BUSINESS PRACTICES

9. Defendants have run four crowdfunding campaigns that have raised over
$800,000 from consumers, representing to consumers that they would use the funds primarily to
develop, produce, complete, and deliver certain products, such as a backpack that incorporated
various technology features. Defendants, however, have not used the funds primarily to
develop, produce, complete, or deliver those products, but continued soliciting consumers for
funds while using a large share of the funds on various personal expenses. While hundreds of
consumers have complained about the campaigns, Defendants largely have ignored refund
requests and then shut down the company, have transferred the remaining money to unrelated
companies run by Defendant Monahan, and have ceased communications with consumers. To
this day, Defendants have not used the funds primarily for development, production,
completion, and distribution and have yet to provide a single completed product to any
consumer who contributed to the campaigns.

BACKGROUND ON CROWDFUNDING

10. Crowdfunding is the practice of funding a project or venture by raising relatively

small amounts of money from a large number of people, typically via the Internet. Defendants

have operated crowdfunding campaigns on two platforms, Indiegogo.com and Kickstarter.com.

COMPLAINT
3
 

Case 3:19-cv-00160 Document 1 Filed on 05/06/19 in TXSD Page 4 of 13

11. | Crowdfunding transactions typically involve consumers contributing money to a
campaign that the campaign owner uses to develop and produce a product, which the campaign
owner distributes to consumers after it is completed.

12. ‘To initiate a crowdfunding campaign on either Kickstarter or Indiegogo, the
campaign owner develops a homepage that provides information about the product that will be
created with the raised funds.

DEFENDANTS’ iBACKPACK CAMPAIGNS

13. Onor about August 14, 2015, Defendants started a crowdfunding campaign
purportedly to produce and distribute the iBackPack, a backpack that incorporated various
technology components, including batteries for charging laptops and cellphones. Defendants
launched the campaign on Indiegogo, which describes itself to campaign owners and consumers
as a platform designed to help campaign owners “generate the starter capital [they] need to
validate [their] idea and develop [their] product” and “[rJaise money for [their] idea and find
[their] first customers.” Indiegogo’s Terms of Use state that “Campaign Owners are legally
bound to perform on any promise and/or commitment to Contributors (including delivering any
Perks).” The campaign homepage included videos and photographs showcasing a developed
prototype of the iBackPack and its various features. A copy of the homepage, as it appeared on
or about February 1, 2017, appears in Exhibit A.

14. Defendants described specific products that consumers would receive depending
on the amount of money contributed. For example, as shown in Exhibit A, consumers who
contributed $169 would receive the iBackPack 1.0 Power Pack, which is a backpack that
includes various batteries, cables, and a Bluetooth speaker. Defendants also made specific
representations that the funds were being used to develop, produce, complete, and distribute the

COMPLAINT
4
 

Case 3:19-cv-00160 Document 1 Filed on 05/06/19 in TXSD Page 5 of 13

product, for example by stating that refunds were not available because consumers were
“contributing to a work-in-progress.”

15. | While Defendants originally estimated that the backpacks would be delivered in
March 2016, on or about March 9, 2016, without having delivered any products, Defendants
launched a Kickstarter campaign purportedly to produce and distribute the “iBackPack 2.0,” an
updated version of the still undelivered iBackPack that incorporated similar technology
components. The homepage included videos and photographs showcasing a developed
prototype of the iBackPack 2.0 and its various features. A copy of the homepage, as it appeared
on or about February 1, 2017, appears in Exhibit B.

16. In order to launch a campaign on Kickstarter, Defendants were required to agree
to Kickstarter’s Terms of Use. By agreeing to Kickstarter’s Terms of Use, Defendants
represented to consumers that they would use the funds raised “appropriately.” The Terms of
Use also state, “[w]hen a project is successfully funded, the creator must complete the project
and fulfill each reward.”

17. Defendants represented that they were developing specific products that
consumers would receive depending on the amount of money pledged. For example, as shown
in Exhibit B, consumers who pledged $299 would receive the iBackPack 2.0 WiFi version.
Defendants’ original estimated delivery date was September 2016. Defendants also made
specific representations that the funds were being used to develop, produce, complete, and
distribute the product, including by promising backers that they will “do everything [they] can
to deliver the iBackPack to you as planned,” and representing that they already had

manufacturers in place who had approved the product’s design.

COMPLAINT
5
 

Case 3:19-cv-00160 Document 1 Filed on 05/06/19 in TXSD Page 6 of 13

18. The fundraising period for the iBackPack 2.0 Kickstarter campaign ended on
April 13, 2016 after raising $76,694.

19. By November 9, 2016, Defendants had raised approximately $721,000 for the

iBackPack on Indiegogo.

20. Defendants have made a number of representations indicating that the iBackpack
products were being produced and finalized, when in fact, instead of using contributions to meet
these promises, Defendants have been using the money for their unrelated expenses. This
includes the following representations, for example:

A. On or about April 3, April 5, and May 13, 2016, Defendants posted videos
and photos to the iBackPack 2.0 Kickstarter campaign purporting to show the iBackPack 2.0
being manufactured;

B. On or about August 19-20, 2016, Defendants announced that they were
“busy finalizing all the various components of the iBackPack” for both the Indiegogo and
Kickstarter campaigns;

C. On or about September 27, 2016, Defendants posted photos to the
iBackPack Indiegogo campaign purporting to show the iBackPack being produced in China.

21. Defendants also made representations to Indiegogo’s staff that the product was
being produced and delivered, in an effort to avoid losing their fundraising privileges. In early
November 2016, Indiegogo’s staff began to inquire about the status of the iBackPack campaign.
Defendants told Indiegogo’s staff that they were in the “full production and shipping phase” and
had already shipped the iBackPack to “hundreds if not thousands” of contributors. At the same

time, Defendants were telling iBackPack contributors a different story: that the iBackPack would

COMPLAINT
6
 

Case 3:19-cv-00160 Document 1 Filed on 05/06/19 in TXSD Page 7 of 13

not be delivered until December 2016, which they subsequently delayed to fall of 2017.
Indiegogo’s staff suspended Defendants’ fundraising privileges on or about November 9, 2016.
DEFENDANTS’ OTHER CAMPAIGNS

22. During the same time that Defendants were operating the two iBackPack
campaigns, they also launched two other campaigns on Indiegogo. First, on or about October 7,
2015, Defendants launched a campaign purportedly to produce and distribute the MOJO, a
shoulder bag that incorporated batteries, cables, and other electronic components. The
homepage included videos and photographs showcasing a developed prototype of the MOJO
and its various features. A copy of the homepage, as it appeared on or about August 30, 2017,
appears in Exhibit C. Shortly after launching the MOJO campaign, Defendants made additional
representations about their efforts to produce the product such as telling backers “I promise you
we are doing all we can to give you something extraordinary.”

23. The funding period for the MOJO campaign ended on December 6, 2015 after
raising $3,644.

24. Second, on or about February 10, 2016, Defendants launched a campaign
purportedly to produce and distribute the POW Smart Cable, a magnetic USB cable system with
various technology features. The homepage included videos and photographs showcasing a
developed prototype of the POW cables and other products offered. A copy of the homepage,
as it appeared on or about August 30, 2017, appears in Exhibit D.

25. The funding period for the POW campaign ended on March 26, 2016 after raising
$7,982.

26. Defendants have made a number of representations to consumers indicating that

the products were being produced and distributed, including the following representations:

COMPLAINT
7
Case 3:19-cv-00160 Document 1 Filed on 05/06/19 in TXSD Page 8 of 13

A. On or about August 12, 2016, Defendants announced that the POW cables
were “FINALLY on their way here,” and that consumers would receive their POW cables
“within the next 6 weeks or so;”

B. On or about September 23, 2016, Defendants announced that they would
be receiving the POW cables “any day,” so consumers should update their shipping addresses;

C. On or about September 23, 2016, Defendants offered consumers the
opportunity to accept an iBackPack as a substitute for the MOJO, but reiterated that “[t]he
company has not given up its efforts towards providing the MOJO product”;

D. On or about November 9, 2016, Defendants announced that they had
placed an order for the POW products with a strategic partner and that “the products are already
in the air from China.”

27. Defendants also told Indiegogo’s staff, on or about October 21, 2016, that the
“MOJO BAG IS DONE/FINISHED/SHIPPED/OVER WITH,” and likewise that “POW
CABLES ARE DONE/FINISHED/NEARLY ALL SHIPPED/LAST ONES GOING OUT.”

DEFENDANTS’ FAILURE TO ABIDE BY THEIR REPRESENTATIONS

28. Despite Defendants’ repeated assurances, Defendants have not used contributions
to produce and distribute completed products. Instead, Defendants have used a large share of
contributions for Defendant Monahan’s own personal purposes, such as making bitcoin
purchases and ATM withdrawals and paying off personal credit cards; for marketing efforts to
raise additional funds from consumers; and for other business ventures. Defendants used a small
fraction of the funds to send individual items — such as charging cables — to some consumers in

order to string Indiegogo and consumers along while Defendants raised additional funds, but

COMPLAINT
8
Case 3:19-cv-00160 Document1 Filed on 05/06/19 in TXSD Page 9 of 13

have not provided a single completed product to any consumer who contributed to the
campaigns.

29. | Hundreds of consumers have complained about Defendants’ failure to produce the
products. Some consumers have also complained that Defendant Monahan sent threats to try to
silence their criticism, including by telling one consumer that he knew where the consumer lived
and had other personal information about the consumer, and by threatening to sue another
consumer and his employer for libel and slander. Only a small number of iBackPack consumers
have received refunds, and most of those were given by the crowdfunding platform when a
consumer requested a refund within a certain number of days after the contribution was made.
Defendants have taken steps to refund many of the consumers who contributed to the POW and
MOJO campaigns—which combined represent less than 2% of the funds raised by Defendants—
only after receiving from the FTC a draft complaint of this action.

30. Defendants emptied their corporate bank account and ceased communications
with contributors in 2017. Additionally, Defendants have taken down their website,
www.ibackpack.co, and the iBackPack Facebook page, and emails sent by consumers to
Defendants have been returned as undeliverable. To this day, Defendants have not used the
funds primarily for development, production, completion and distribution and have yet to
provide a single completed product to any consumer who contributed to the campaigns.

VIOLATIONS OF THE FTC ACT

31. Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts
or practices in or affecting commerce.”

32. | Misrepresentations or deceptive omissions of material fact constitute deceptive
acts or practices prohibited by Section 5(a) of the FTC Act.

COMPLAINT
9

 
Case 3:19-cv-00160 Document 1 Filed on 05/06/19 in TXSD Page 10 of 13

COUNT I

33. | Through the means described in Paragraphs 9 to 30, in connection with the
promotion of the crowdfunding campaigns, Defendants represented, directly or indirectly,
expressly or by implication, that Defendants would use the money obtained from consumers
through the crowdfunding campaigns primarily for the development, production, completion,
and distribution of the products promoted by those campaigns.

34. In truth and in fact, Defendants have not used the money obtained from
consumers through the crowdfunding campaigns primarily for the development, production,
completion, and distribution of the products promoted by those campaigns.

35. | Therefore, the making of the representations as set forth in Paragraph 33
constitutes a deceptive act or practice in violation of Section 5(a) of the FTC Act, 15 U.S.C. §
45(a).

CONSUMER INJURY

36. | Consumers have suffered and will continue to suffer substantial injury as a result
of Defendants’ violations of the FTC Act. In addition, Defendants have been unjustly enriched
as a result of their unlawful acts or practices. Absent injunctive relief by this Court, Defendants
are likely to continue to injure consumers, reap unjust enrichment and harm the public interest.

THIS COURT’S POWER TO GRANT RELIEF

37. Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant
injunctive and such other relief as the Court may deem appropriate to halt and redress violations
of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

COMPLAINT
10

 
Case 3:19-cv-00160 Document 1 Filed on 05/06/19 in TXSD Page 11 of 13

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and
remedy any violation of any provision of law enforced by the FTC.
PRAYER FOR RELIEF

Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b),
and the Court’s own equitable powers, requests that the Court:

A. Award Plaintiff such preliminary injunctive and ancillary relief as may be
necessary to avert the likelihood of consumer injury during the pendency of this action and to
preserve the possibility of effective final relief, including but not limited to preliminary

injunctions and an order freezing assets;

B. Enter a permanent injunction to prevent future violations of the FTC Act by
Defendants;
C. Award such relief as the Court finds necessary to redress injury to consumers

resulting from Defendants’ violations of the FTC Act, including but not limited to, rescission or
reformation of contracts, restitution, the refund of monies paid, and the disgorgement of ill-
gotten monies; and

Dz. Award Plaintiff the costs of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper.

COMPLAINT
11

 
Case 3:19-cv-00160 Document 1 Filed on 05/06/19 in TXSD Page 12 of 13

Dated: May 6, 2019

Respectfully submitted,

ALDEN F. ABBOTT
General Counsel

/s/ Patrick Roy
Patrick Roy, Attorney-in-Charge
D.C. Bar # 1023521
S.D. Texas (seeking admission pro hac vice)
E-mail: proy@ftc.gov

Daniel O. Hanks

D.C. Bar # 495823

S.D. Texas (seeking admission pro hac vice)
E-mail: dhanks@ftc.gov

Federal Trade Commission

600 Pennsylvania Avenue N.W., CC-10232
Washington, DC 20580

Telephone: 202-326-3477 (Roy); -2472 (Hanks)
Facsimile: 202-326-3768

Attorneys for Plaintiff
FEDERAL TRADE COMMISSION

COMPLAINT

12

 
Case 3:19-cv-00160 Document 1 Filed on 05/06/19 in TXSD Page 13 of 13
CIVIL COVER SHEET

JS 44 (Rev. 02/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor suppl

ement the filing and service of pleadings or other papers as required by law, except as

provided by local rales of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS

Federal Trade Commission

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

Pp (c) Attomeys (Firm Name, Address, and Telephone Number,
‘a

rick Roy and Daniel Hanks, Federal Trade
600 Pennsylvania Ave NW, Mail Stop CC-10232, Washington, DC

20580, (202) 326-3477

ommission

NOTE:

 

DEFENDANTS

iBackPack of Texas, LLC, and
Douglas Monahan

County of Residence of First Listed Defendant

Galveston

(IN U.S. PLAINTIFF CASES ONLY) United States Baurts

THE TRACT OF LAND INVOLVED.

Attomeys (If Known)

IN LAND CONDEMNATION CASES, USE THR Ut R THR uct of Texas

MAY 96 2019

David J. Bradley, Clerk of Court

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

lif. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

i U.S. Government 13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State qj J 1 Incorporated or Principal Place o4 m4
of Business In This State
0 2 U.S. Government 04 Diversity Citizen of Another State 3 2 © 2 Incorporated and Principal Place os 95
Defendant (Indicate Citizenship of Parties in Item II]) of Business In Another State
Citizen or Subject of a 0 3 © 3. Foreign Nation go6 86
Foreign Country
IV. NATURE OF SUIT (Place an “xX” in One Box Only) Click here for: Nature of Suit Code Descriptions.
LC CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY THER STATUTES —]
C 110 Insurance PERSONAL INJURY PERSONAL INJURY — [0 625 Drug Related Seizure 0 422 Appeal 28 USC 158 C1 375 False Claims Act
0 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
O 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability O 367 Health Care/ 1 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights 430 Banks and Banking
0 151 Medicare Act & 330 Federal Employers’ Product Liability OF 830 Patent 450 Commerce
152 Recovery of Defaulted Liability O 368 Asbestos Personal C1 835 Patent - Abbreviated 1 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) {3 345 Marine Product Liability O 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SE 1 480 Consumer Credit
of Veteran’s Benefits 11 350 Motor Vehicle 370 Other Fraud (1 710 Fair Labor Standards O 861 HIA (1395ff) ( 485 Telephone Consumer
©) 160 Stockholders’ Suits {J 355 Motor Vehicle 371 Truth in Lending Act CO} 862 Black Lung (923) Protection Act
G 190 Other Contract Product Liability ‘J 380 Other Personal 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 1 850 Securities/Commodities/
0 196 Franchise Injury 3 385 Property Damage © 740 Railway Labor Act CI 865 RSI (405(g)) Exchange
& 362 Personal Injury - Product Liability 751 Family and Medical (& 890 Other Statutory Actions
Medical Malpractice Leave Act C1 891 Agricultural Acts
{ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation [_ FEDERAL TAX SUITS |) 893 Environmental Matters
O 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 0 870 Taxes (U.S, Plaintiff 0 895 Freedom of Information
220 Foreclosure © 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) Act
G 230 Rent Lease & Ejectment & 442 Employment 1 510 Motions to Vacate © 871 IRS—Third Party 1 896 Arbitration
O} 240 Torts to Land (1 443 Housing/ Sentence 26 USC 7609 899 Administrative Procedure

OF 245 Tort Product Liability
© 290 All Other Real Property

 

Accommodations

C1 445 Amer. w/Disabilities -
Employment

© 446 Amer. w/Disabilities -
Other

0 448 Education

1 530 General
CF 535 Death Penalty

IMMIGRATION

 

Other:
©} 540 Mandamus & Other
OD 550 Civil Rights
01 555 Prison Condition
O 560 Civil Detaince -
Conditions of
Confinement

 

 

462 Naturalization Application

oF 465 Other immigration
Actions

Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

M1 Original 2 Removed from OM 3  Remanded from O 4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
15 U.S.C. § 45(a)

Brief description of cause: .
Unfair or deceptive acts or practices

 

 

 

 

VIT. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VHI. RELATED CASE(S) ‘

Instructions):

IF ANY é ee tasirac fons) JUDGE _ ne oe _ DOCKET NUMBER - oo
DATE SIGNATURE OF ATTORNEY OF RECORD
05/06/2019 /s/ Patrick Roy
"FOR OFFICE USE ONLY

APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #

 
